 

UNITED STATES DISTRICT COURT

Southern District of Indiana Sea =a

Save for E-Filing

NOTICE OF CHANGE OF
ATTORNEY INFORMATION

TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

 

I have no pending cases in the District Court for the Southern District of Indiana.

 

 

Y I have pending case(s) in the District Court for the Southern District of Indiana.

 

 

 

4:16-ev-53-RLY-DML

Pending Case No(s).

A a ae

Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following changes:

 

 

 

 

 

 

 

 

 

 

 

 

Previous Information: Current Information:
Name: | Scott L. Barnhart Scott L. Barnhart
Law Firm, | Keffer Barnhart LLP Indiana Office of the Attorney General
Company,
and/or Agency:
230 E. Ohio St., Ste 400 302 W. Washington Street
Indianapolis, IN 46204 L.G.C.S. 5th Floor
Address: Indianapolis, IN 46204
Primary barnhart@kbindy.com Scott.Barhart@atg.in.gov
Secondary .
E-mail(s): Barnhart.Scott@gmail.com
Telephone
Number: (317) 232-6309
Facsimile: (317) 232-7979
Date: 10/16/2019 s/ Scott L. Barnhart

 

1 Tdentify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.
